UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 05-2275



CHUKWUMA E. AZUBUKO,

                                            Plaintiff - Appellant,

          versus


DORCHESTER DISTRICT COURT FOR MASSACHUSETTS,

                                               Defendant - Appellee.



Appeal from the United States District Court for the Eastern
District of Virginia, at Alexandria. James C. Cacheris, Senior
District Judge. (CA-04-403-1)


Submitted: March 23, 2006                   Decided: March 27, 2006


Before WILKINSON, LUTTIG, and WILLIAMS, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Chukwuma E. Azubuko, Appellant Pro Se. Sookyoung Shin, OFFICE OF
THE ATTORNEY GENERAL, Boston, Massachusetts, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

           Chukwuma E. Azubuko appeals the district court’s order

denying relief on his 42 U.S.C. § 1983 (2000) complaint under 28

U.S.C. § 1915(e)(2)(B)(i) (2000).        We have reviewed the record and

find that this appeal is frivolous.          Accordingly, we dismiss the

appeal   for   the   reasons   stated   by   the   district   court.     See

Azubuko v. Dorchester Dist. Court, No. CA-04-403-1 (E.D. Va. filed

Oct. 24, 2005 & entered Oct. 25, 2005).        Further, we conclude that

the   district   court   did   not   abuse   its   discretion   in   denying

Azubuko’s motions to reconsider, for new trial, and to vacate. See

United States v. Winestock, 340 F.3d 200, 204 (4th Cir. 2003)

(“District court decisions granting or denying [Fed. R. Civ. P.]

60(b) relief are reviewed for abuse of discretion. . . .”).               We

deny Azubuko’s motion to proceed in forma pauperis.             We dispense

with oral argument because the facts and legal contentions are

adequately presented in the materials before the court and argument

would not aid the decisional process.



                                                                  DISMISSED




                                     - 2 -